

116 HR 7151 IH: Ports-to-Plains Highway Act of 2020
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7151IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Arrington (for himself, Mr. Cuellar, Ms. Granger, Mr. Thornberry, and Mr. Luján) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Intermodal Surface Transportation Efficiency Act of 1991 with respect to future interstate designations, and for other purposes.1.Short titleThis Act may be cited as the Ports-to-Plains Highway Act of 2020.2.Future interstate designation and operation(a)Inclusion of certain route segments on interstate systemSection 1105(e)(5) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended—(1)in subparagraph (A)—(A)by inserting subsection (c)(14)(A)(ii) (relating solely to the portion from Limon to I–76 in the vicinity of Brush), after subsection (c)(13),; and(B)by inserting subsection (c)(38), after subsection (c)(37),; and(2)in subparagraph (C)(i), by adding at the end the following: A State having jurisdiction over any segment of the routes referred to in subsection (c)(14)(A)(ii) (relating solely to the portion from Limon to I–76 in the vicinity of Brush) or (c)(38) shall erect signs, as appropriate and approved by the Secretary, identifying such segment as a future addition to the Interstate System.. (b)Vehicle weight limitationsSection 127 of title 23, United States Code, is amended by adding at the end the following:(v)Operation of vehicles on certain Texas, Oklahoma, Colorado, and New Mexico highwaysIf any segment of the routes referred to in section 1105(c)(14)(A)(ii) (relating solely to the portion from Limon to I–76 in the vicinity of Brush) or section 1105(c)(38) of the Intermodal Surface Transportation Efficiency Act of 1991 is designated as a route on the Interstate System, a vehicle that could operate legally on that segment before the date of such designation may continue to operate on that segment, without regard to any requirement under this section..